DETAILED ACTION

Response to Arguments
Applicant’s arguments, see Remarks, filed on 07/12/022, with respect to the rejection of independent claims 1, 9, and 17  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Kang (US Pub. No. 2018/0174001 A1).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 8-10, 12, 13, and 16-19  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (US Pub. No. 2018/0174001 A1).
Regarding claim 1, Kang discloses, a method for machine learning-based classification, the method comprising: training a machine learning model with a full training data set, the full training data set comprising a plurality of data points, to generate a first model state of the machine learning model; (See Kang ¶56, “In the example illustrated in FIG. 2, a neural network includes the input layer 210, a plurality of hidden layers 220, and an output layer 230. The training data of the neural network is input to the input layer 210.”)
generating respective embeddings for the data points in the full training data set with the first model state of the machine learning model; (See Kang ¶57, “The training apparatus obtains a feature vector 241 of the training data from a hidden layer 221 among the hidden layers 220. The hidden layer 221 is selected as a layer to fully generate an overall feature of the training data, for example, a second to last layer or a third to last layer among a plurality of layers included in the neural network.”)
applying a clustering algorithm to the respective embeddings to generate one or more clusters of the embeddings; (See Kang 58, :The training apparatus identifies the cluster corresponding to the training data among a plurality of clusters based on the feature vector 241 of the training data. The clusters are generated by clustering a plurality of feature vectors of a plurality of pieces of training data included in a training set in a vector space 240. The feature vectors used for the clustering may be extracted from a same layer as the hidden layer 221.”)
identifying outlier embeddings from the one or more clusters of the embeddings; generating a reduced training data set comprising the full training data set less the data points associated with the outlier embeddings; (See Fig. 2 plot 240, where feature vector points that are not surrounded by a cluster boundary, i.e. outliners, are not included in the clustered training set.)
training the machine learning model with the reduced training data set to a second model state; (See Kang ¶60, “The training apparatus trains the neural network using the cluster 243. The training apparatus selects training data included in the cluster 243, and trains the neural network using the selected training data in a subsequent training process.”)
and applying the second model state to one or more data sets to classify the one or more data sets.  (See Kang ¶51, “For example, when verifying a classifier configured to classify, using the mAP, a bird, an airplane, and a vehicle included in an image.” Further see Kang ¶79,  “In an example, the recognition apparatus recognizes the input data using a trained neural network, and outputs a result of the recognizing.”)

Regarding claim 2, Kang discloses, the method of claim 1, wherein applying the second model state to classify one or more data sets comprises applying the second model state to classify one or more images.  (See Kang ¶51, “For example, when verifying a classifier configured to classify, using the mAP, a bird, an airplane, and a vehicle included in an image.”)

Regarding claim 4, Kang discloses, the method of claim 1, wherein identifying outlier embeddings from the one or more clusters of the embeddings comprises: designating embeddings that are remote from all of the one or more clusters as outlier embeddings.  (See Fig 2 plot 240, where feature vector outlier points that are not surrounded by a cluster boundary are remote from all three clusters since they are not included in any of them.)

Regarding claim 5, Kang discloses, the method of claim 1, wherein identifying outlier embeddings from the one or more clusters of the embeddings comprises: designating embeddings that are remote from a single cluster of embeddings as outlier embeddings.  (See Fig 2 plot 240, where feature vector outlier points that are not surrounded by a cluster boundary are remote from a selected cluster such as 243.)

Regarding claim 8, Kang discloses, the method of claim 1, wherein training the machine learning model with the reduced training data set comprises training the first model state of the machine learning model with the reduced training data set.  (See Kang ¶60, “The training apparatus trains the neural network using the cluster 243. The training apparatus selects training data included in the cluster 243, and trains the neural network using the selected training data in a subsequent training process.”) 

Regarding claim 9, Kang discloses, a system for machine learning-based classification, the system comprising: a processor; and a non-transitory, computer-readable memory storing instructions that, when executed by the processor, cause the processor to: (See Kang ¶117, “The instructions or software to control a processor or computer to implement the hardware components and perform the methods as described above, and any associated data, data files, and data structures, are recorded, stored, or fixed in or on one or more non-transitory computer-readable storage media.”)
obtain training data comprising a full training data set; train a machine learning model with the full training data set to a first model state; generate respective embeddings for the data points in the full training data set with the first model state of the machine learning model; apply a clustering algorithm to the respective embeddings to generate one or more clusters of the embeddings; identify outlier embeddings from the one or more clusters of the embeddings; generate a reduced training data set comprising the full training data set less the data points associated with the outlier embeddings; train the machine learning model with the reduced training data set to a second model state; and apply the second model state to one or more data sets to classify the one or more data sets. (See the rejection of claim 1 as it is equally applicable for claim 9 as well.)

Regarding claim 10, Kang discloses, the system of claim 9, wherein applying the second model state to classify one or more data sets comprises applying the second model state to classify one or more images.  (See the rejection of claim 2 as it is equally applicable for claim 10 as well.)

Regarding claim 12, Kang discloses, the system of claim 9, wherein identifying outlier embeddings from the one or more clusters of the embeddings comprises: designating embeddings that are remote from all of the one or more clusters as outlier embeddings.  (See the rejection of claim 4 as it is equally applicable for claim 12 as well.)

Regarding claim 13, Kang discloses, the system of claim 9, wherein identifying outlier embeddings from the one or more clusters of the embeddings comprises: designating embeddings that are remote from a single cluster of embeddings as outlier embeddings.  (See the rejection of claim 5 as it is equally applicable for claim 13 as well.)

Regarding claim 16, Kang discloses, the system of claim 9, wherein training the machine learning model with the reduced training data set comprises training the first model state of the machine learning model with the reduced training data set.  (See the rejection of claim 8 as it is equally applicable for claim 16 as well.)

Regarding claim 17, Kang discloses, a machine learning-based method of classifying a plurality of images, the method comprising: training a machine learning model with a full training data set, the full training data set comprising a plurality of paired images and classes, to generate a first model state of the machine learning model; generating respective embeddings for the images in the full training data set with the first model state of the machine learning model; applying a clustering algorithm to the respective embeddings to generate one or more clusters of the embeddings; identifying outlier embeddings from the one or more clusters of the embeddings; generating a reduced training data set comprising the full training data set less the images associated with the outlier embeddings; training the machine learning model with the reduced training data set to a second model state; and applying the second model state to one or more unclassified images to classify the one or more unclassified images.  (See the rejection of claim 1 as it is equally applicable for claim 17 as well.)

Regarding claim 18, Kang discloses, the method of claim 17, wherein training the machine learning model with the reduced training data set comprises training the first model state of the machine learning model with the reduced training data set.  (See the rejection of claim 8 as it is equally applicable for claim 18 as well.)

Regarding claim 19, Kang discloses, the method of claim 17, wherein identifying outlier embeddings from the one or more clusters of the embeddings comprises: designating embeddings that are remote from all of the one or more clusters as outlier embeddings; or designating embeddings that are remote from a single respective cluster of embeddings as outlier embeddings.  (See the rejection of claims 4 and 5 as they are equally applicable for claim 19 as well.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US Pub. No. 2018/0174001 A1) in view of Murali (US Pat. No. 11,182,424 B2).
Regarding claim 3, Kang discloses, the method of claim 1, but he fails to disclose the following limitations. 
However Murali discloses, further comprising: applying a distance learning algorithm to the respective embeddings to create a distanced embeddings set; wherein applying a clustering algorithm to the respective embeddings comprises applying the clustering algorithm to the distanced embeddings set.  (See Murali 9:38-51, “In another example embodiment herein, other types of techniques can be employed by the clustering component 22 in lieu of an Annoy technique or a vector space measurement, such as, by example and without limitation, a triplet loss procedure. A triplet loss procedure minimizes a distance between an anchor and a positive having the same identity, while maximizing a distance between an anchor and a negative having a different identity. In the present example embodiment, the triplet loss procedure minimizes the distance between the vectors 18 and 20 for cases where they represent substantially a same image/content, and maximizes the distance between the vectors 18 and 20 for cases where they represent different images/content from one another.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the triplet loss distance procedure prior to clustering as suggested by Murali to Kang’s clustering using known engineering techniques, with a reasonable expectation of success. The motivation for doing so as disclosed by Murali is because  “the triplet loss procedure minimizes the distance between the vectors 18 and 20 for cases where they represent substantially a same image/content, and maximizes the distance between the vectors 18 and 20 for cases where they represent different images/content from one another.”

Regarding claim 11, Kang and Murali disclose, the system of claim 9, wherein the memory stores further instructions that, when executed by the processor, cause the processor to: apply a distance learning algorithm to the respective embeddings to create a distanced embeddings set; wherein applying a clustering algorithm to the respective embeddings comprises applying the clustering algorithm to the distanced embeddings set.  (See the rejection of claim 3 as it is equally applicable for claim 11 as well.)

Claims 6, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US Pub. No. 2018/0174001 A1) in view of Dai et al. (US Pub. No. 2020/0265218 A1).
Regarding claim 6, Kang disclose, the method of claim 1, but he fails to disclose the following limitations.
However Dai discloses, wherein identifying outlier embeddings from the one or more clusters of the embeddings comprises: determining a respective category associated with each of the embeddings; (See Dai ¶53, “Classifier module 102C is configured to generate a class label for each of the feature vectors FV. The class label identifies an object class of the data object that the feature vector FV represents.”)
determining a respective category associated with each cluster of embeddings; (See Dai ¶55, “Clustering system 103 is configured to group or cluster the feature vectors FV within each object class based on the similarity between the feature vectors FV.”)
and designating embeddings that are remote from a cluster of embeddings associated with the category with which the embeddings are associated as outlier embeddings.  . (See Dai ¶58, “Any feature vectors from FVS 150(1) that are not sufficiently similar to any other feature vectors to be classified into one of the clusters 250, 252(1) to 252(J) are classified as outlier feature vectors FVs 255.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the determining outliers using outliers categories that are remote from a category cluster as suggested by Dai to Kang’s exclusion of outliers using known engineering techniques, with a reasonable expectation of success. The motivation for doing is in order to accurately determine which points are outliers.

Regarding claim 14, Kang and Dai disclose, the system of claim 9, wherein identifying outlier embeddings from the one or more clusters of the embeddings comprises: determining a respective category associated with each of the embeddings; determining a respective category associated with each cluster of embeddings; and designating embeddings that are remote from a cluster of embeddings associated with the category with which the embeddings are associated as outlier embeddings.   (See the rejection of claim 6 as it is equally applicable for claim 14 as well.)

Regarding claim 20, Kang and Dai disclose, the method of claim 17, wherein identifying outlier embeddings from the one or more clusters of the embeddings comprises: determining a respective category associated with each of the embeddings; determining a respective category associated with each cluster of embeddings; and designating embeddings that are remote from a cluster of embeddings associated with the category with which the embeddings are associated as outlier embeddings.   (See the rejection of claim 6 as it is equally applicable for claim 20 as well.)

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US Pub. No. 2018/0174001 A1) in view of Kounavis et al. (US Pub. No. 2016/0283784 A1).
Regarding claim 7, Kang discloses, the method of claim 1, but he fails to disclose the following limitations.
However Kounavis discloses, wherein identifying outlier embeddings from the one or more clusters of the embeddings comprises: 
identifying at least a predetermined percentage of embeddings as outlier embeddings; identifying at least a predetermined quantity of embeddings as outlier embeddings; 
or identifying embeddings that are a predetermined distance from one of the one or more clusters as outlier embeddings. (As alternatively required by the claim Kounavis  discloses, see ¶89, “In an example, boundary analysis may sort features based on their distance from a centroid. Alternatively, features may be sorted based on their distances from the major or minor axes of a cluster shape. Boundary analysis traverses a sorted list of features until it encounters a distance jump which is greater than a threshold. Features having distance increments which are greater than a threshold are pruned as outliers.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the identifying outliers using distance from a boundary as suggested by Kounavis to Kang’s clustering of vectors that are within a boundary using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to accurately determine which feature vectors are outliers.

Regarding claim 15, Kang and Kounavis disclose, the system of claim 9, wherein identifying outlier embeddings from the one or more clusters of the embeddings comprises: identifying at least a predetermined percentage of embeddings as outlier embeddings; identifying at least a predetermined quantity of embeddings as outlier embeddings; or identifying embeddings that are a predetermined distance from one of the one or more clusters as outlier embeddings.  (See the rejection of claim 7 as it is equally applicable for claim 15 as well.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662